DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 5/4/2022. As directed by the amendment, claims 1-12, 14-15, and 19 were canceled, claim 13 was amended, and claims 20-26 were added. Thus, claims 13, 16-18 and 20-26 are pending for this application.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 13 contains the term “string-like”, and it is unclear as to the scope and meaning of this term (e.g. in what way is the bead like a string?). 
The term “string-like” in claim 13 is a relative term which renders the claim indefinite. The term “string-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (e.g. in what way is the bead like a string?). 
The remaining claims are rejected due to dependence on a rejected base claim. 
 
 Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachelder (US 2015/0273170), as evidenced by Jamalabad (US 2004/0089983).
Regarding claim 13, Bachelder discloses (Fig. 14) a method of forming a support member for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the method comprising:
dispensing from a port or nozzle a first string-like bead made of a first settable material (bead of layer 980, formed on top of bottom layer 982, is made of a material more rigid than the material of layer 982, see paragraph [0112]. Regarding the fact that a first string-like bead is dispensed from a port or nozzle to form the layer, the mask 950 is made through the process of 3D printing, which is known by one of ordinary skill in the art to be performed by dispensing layers of “string-like beads” on top of each other from the port/nozzle of a 3D printer. Such an example is shown and described in Jamalabad, with particular emphasis on Fig. 1-6 and paragraph [0016]) extending in a first predetermined pattern on a working form (layer 982 is the working form on which layer 980 is applied), the first elongated bead having a first cross-section defined by the port or nozzle (cross-section of bead of layer 980 defined (limited) by the cross-section of the port/nozzle, given that the bead is dispensed from the nozzle); and
dispensing from the port or nozzle, or from another port or nozzle, a second string-like bead of a second settable material (bead of layer 978, formed on top of layer 980, is made of a material more rigid than the material of layer 980, see paragraph [0112]. Regarding the fact that a second string-like bead is dispensed from the port or nozzle, or from another port or nozzle, to form the layer, the mask 950 is made through the process of 3D printing, which is known by one of ordinary skill in the art to be performed by dispensing layers of “string-like beads” on top of each other from the nozzle of a 3D printer. Such an example is shown and described in Jamalabad, with particular emphasis on Fig. 1-6 and paragraph [0016]) extending in a second predetermined pattern adjacent the first bead (see Fig. 14 and paragraph [0112]), the second elongated bead having a second cross section defined by the port or nozzle or the other port or nozzle (cross-section of bead of layer 978 defined (limited) by the cross-section of the port/nozzle, given that the bead is dispensed from the nozzle);
wherein the working form comprises a pre-molded base portion (bottom layer 982 is “molded”, conventionally defined as “to form out of a malleable material”, prior to application of bead layer 980, therefore the base portion 982 is a “pre-molded” base portion) which is structured to be coupled to a frame member of the patient interface device (bottom layer 982, which is structured to be coupled, indirectly, to frame portion 958).
Regarding claim 16, Bachelder discloses the second settable material is different from the first settable material (second settable material of second bead comprises a material more rigid than the first material of the first bead, see paragraph [0112] of Bachelder).
Regarding claim 17, Bachelder discloses the second elongated bead consists solely of the second settable material (paragraph [0112])
Regarding claim 18, Bachelder discloses at least one of the first string-like bead and second string-like bead forms a portion of an outer surface of the support member (see Fig. 14)
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder (US 2015/0273170), as evidenced by Jamalabad (US 2004/0089983), in view of Carroll (US 2011/0162654).
Regarding claims 20-24, Bachelder discloses the first settable material comprises a “silicone-like material” (paragraph [0109]), but does not disclose the first settable material is silicone rubber material, the first settable material is a room vulcanizing material, the first settable material comprises a liquid silicone rubber material, the first settable material comprises a rubber material, and the first settable material comprises an elastomeric polymer material. 
However, Carroll teaches (Fig. 1) a facemask comprising a cushion (20) made of a settable material comprising silicone rubber (paragraph [0020]), the first settable material is a room vulcanizing material (paragraph [0115]), the first settable material comprises a liquid silicone rubber material (paragraph [0011], [0115]), the first settable material comprises a rubber material (paragraph [0020]), and the first settable material comprises an elastomeric polymer material (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first settable material of Bachelder to include silicone rubber material, the first settable material is a room vulcanizing material, the first settable material comprises a liquid silicone rubber material, the first settable material comprises a rubber material, and the first settable material comprises an elastomeric polymer material, as taught by Carroll, for the purpose of providing a suitable material to provide sealing of mouth of user as well as to provide a comfortable interface for user using the mask.
Regarding claim 25, modified Bachelder discloses wherein the elastomeric polymer material is a single component material (silicone gel, paragraph [0011] of Carroll).
Regarding claim 26, modified Bachelder discloses the elastomeric polymer material is a multiple component material (paragraphs [0187]-[0189] discloses alternative elastomeric polymer materials that comprise multiple components, e.g. RTV-2 silicone rubber that includes silicone rubber and a platinum catalyst).
  
 Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Regarding rejections under 35 USC 112(b), applicant argued that the term “string-like” is not unclear because the term is intended to have its plain and ordinary meaning—like a string—and one of ordinary skill in the art would understand, based on applicant’s disclosure what is meant by the term (page 4 paragraph 3 Remarks).
The examiner respectfully disagrees.
Because the term “string-like” lacks antecedent basis in the specification, there is a lack of disclosure as to the meaning of the phrase “string-like” in the context of the invention. While applicant is correct that string-like is conventionally defined to mean “like a string”, the scope of the claim remains unclear as it is not clear how the bead is “like a string” (e.g. in composition, in structure, etc.), therefore the claim itself is rendered unclear.
Regarding rejection of claim 13, applicant argued that Bachelder does not disclose a “pre-molded base portion” because the base portion is printed and not molded, and therefore not pre-molded (page 5 paragraph 3).
The examiner respectfully disagrees.
Because there is lack of an explicit definition of “pre-molded” in applicant’s disclosure, examiner has interpreted the term under the convention definition. “Mold” is conventionally defined as “form out of a malleable material”, therefore one of ordinary skill in the art would recognize that because the base portion 982 of Bachelder is “formed of a malleable material” (printer prints a silicone-like material into the shale of a mask), and because the base 982 is formed prior to the application of the first layer 980 onto the base, Bachelder does comprehend the claim limitation of the base portion being “pre-molded”. 
 Applicant’s arguments regarding allowability of dependent claims are considered but moot due to rejection of all independent claims.
 
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785